 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 878 
In the House of Representatives, U. S.,

November 5, 2009
 
RESOLUTION 
Expressing support for the goals and ideals of National Family Literacy Day. 
 
 
Whereas National Family Literacy Day is held on November 1; 
Whereas children spend 5 times as much time outside the classroom as they do in school, and a parent’s education and income are 2 of the biggest factors in determining a child’s success in school; 
Whereas children who participate in family literacy programs demonstrate significant gains in oral language skills and score higher on standardized tests; 
Whereas National Family Literacy Day encourages parents to become involved in their children’s education and schoolwork; 
Whereas approximately 8,000 literacy programs and schools will hold readings, workshops, book drives, and family activities at libraries and community centers across the country in honor of National Family Literacy Day; and 
Whereas National Family Literacy Day highlights multigenerational learning, the importance of literacy for children and adults, and parental involvement in the education of their children: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Family Literacy Day; and 
(2)recognizes the benefits of parental involvement in a child’s education. 
 
Lorraine C. Miller,Clerk.
